Rehearing denied March 23, 1926.                       ON PETITION FOR REHEARING.                              (244 P. 509.)
Our attention is directed to the fact that no exception was taken to the ruling of the court denying the motion for nonsuit. It is contended that whether there was any evidence to be submitted to the jury is a question not subject to review for the reason only error duly excepted to will be considered on appeal. Defendant moved for directed verdict because plaintiff had not established a case to be submitted to the jury, and exception was allowed to the ruling of the court denying such motion.
We think the question of the sufficiency of the evidence was properly before this court. There is nothing in addition that we care to say relative to other matters discussed in the opinion. This has been a difficult case and not free from doubt, but, after most careful consideration, we believe the conclusion reached is sound.
The petition for rehearing is denied.
REHEARING DENIED. *Page 466